Citation Nr: 1508235	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to a disability rating in excess of 20 percent for right knee postoperative repair of anterior cruciate ligament and medial meniscetomy.

4.  Entitlement to an effective date earlier than July 26, 2010, for the grant of service connection for osteoarthritis of the right knee.

5.  Entitlement to an effective date earlier than July 26, 2010, for a 20 percent rating for right knee postoperative repair of anterior cruciate ligament and medial meniscetomy.

REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011 and July 2011 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the RO (i) granted service connection osteoarthritis of the right knee and assigned an initial 10 percent rating effective July 26, 2010, and (ii) granted a  20 percent for right knee-post operative repair of anterior cruciate ligament and medial meniscetomy effective July 26, 2010.  

In May 2011, the Veteran submitted a notice of disagreement (NOD) as to (i) the initial disability rating assigned for osteoarthritis of the right knee, (ii) the effective date assigned for service connection for osteoarthritis of the right knee, (iii) the disability rating assigned for right knee-post operative repair of anterior cruciate ligament and medial meniscetomy, (iv) and the effective date assigned for the 20 percent rating for right knee-post operative repair of anterior cruciate ligament and medial meniscetomy.

A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  

Although an SOC was issued for the rating assigned for right knee-post operative repair of anterior cruciate ligament and medial meniscetomy, to date, no SOC has been furnished regarding the three other issues on the NOD.  Because the NOD placed the issues in appellate status, the matters must be remanded for the AOJ to issue an SOC as to the issues pertaining to earlier effective dates and an increased rating for right knee osteoarthritis.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the claims of increase for the knee and back disabilities, re-examination is needed.  First, the February 2011 VA knee examination does not contain enough information to rate the knee on the basis of range of motion and instability.  Second, the February 2011 VA spine examination indicates pain on range of motion but does not indicate where pain begins.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's lumbar spine disability, including any associated neurological abnormalities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's right knee disabilities.  The examiner must characterize the severity of any instability as slight, moderate, or severe.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issues of (i) entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee, (ii) entitlement to an effective date earlier than July 26, 2010, for the grant of service connection for osteoarthritis of the right knee, and (iii) entitlement to an effective date earlier than July 26, 2010, for a 20 percent rating for right knee-post operative repair of anterior cruciate ligament and medial meniscetomy.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




